DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gulliver et al. (US 9,390,120 B1), hereinafter “Gulliver”, and in view of Annamalai et al. (US 2017/0013058 A1), hereinafter “Annamalai”, and further in view of Briscoe et al. (US 2008/0240115 A1), hereinafter “Briscoe”. 

As per claim 1, Gulliver teaches a system comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations comprising:
“receiving an indication of replication times between a pair of zones comprised in a 
(Gulliver teaches at Fig. 3 a plurality of database servers. Gulliver also teaches the steps of determining database cost metric for each database server in the network. The cost metric is determined between the current database and each database server in the network. The cost metric is based on a network metric, such as network latency (i.e., “replication time”), number of relay hops, network bandwidth, network topology)
“determining a first replication operation between the first zone and the second zone based on a first value of the replication times and adding the first zone and the second zone to a tree set” at Col. 6 lines 6-25;
(Gulliver teaches the network latency between the current database and each of the databases in the network may be determined as the timing metric and the database with the lowest timing metric may be selected)
“determining a second replication operation between a zone of the tree set and the third zone based on a second value of the replication times and adding the third zone to the tree set” at Col. 3 line 50 to Col. 7 line 30 and Figs. 3A-B. 
(Gulliver teaches adding other servers to the replication tree based on the timing metric)
“selecting a preferred replication topology based on ranking of the first replication operation and the second replication operation among other replication operations determined for the pairs of zones from the replication times” at Col. 3 line 50 to Col. 6 line 51 and Figs. 3A-B;
(Gulliver teaches at Figs. 3A-B two different replication topologies to replicate data from Master to Slave 4 308d. The timing metrics between each pair of databases are determined and the replication topology with the lowest timing metric are selected. For example, Fig. 3A shows the first replication topology comprising where the Slave 4 receives database update through Master -> Slave 2 -> Slave 3 -> Slave 4. Fig. 3B shows a second replication topology where the Slave 4 receives database update data through Master -> Slave 1 -> Slave 4. The second replication topology is selected because it provides lowest timing metric)  
“wherein the ranking is based on 
(Gulliver teaches the network latency between the current database and each of the database in the network may be determined as the timing metric and the database with the lowest timing metric may be selected (i.e., “ranking is based on…speed of replication”). If latency between the receiving database and the first database is the same as latency between the receiving database and the second database, then the lower frequency of failure of the first database may make it a more favorable choice for receiving an update from. The database selection, in this illustration, may be based on reliability (i.e., “ranking is based on…reliability of replication”) as a weight and at least one database cost metric. Gulliver also teaches the ranking is based on other metrics such as number of relay hops, network bandwidth, network topology, networking cable distance, link utilization (i.e., “customer requirement”))
“replicating the data among the pairs of zones according to the preferred replication topology” at Col. 3 line 50 to Col. 6 line 15 and Figs. 3A-B.
(Gulliver teaches the master database 304 provides database updates to all of the slave databases 308a, 308b, 308c and 308d. Fig. 3B shows the preferred replication topology where the Slave 4, database 308d receives the database update via Master -> Slave 1 -> Slave 4)
Gulliver does not explicitly teach the data storage system is a “geographically diverse data storage system” as claimed. However, Annamalai teaches a method for data replication in a tree based server architecture comprising a plurality of servers distributed across plurality of geographic regions at [0016]-[0017]. Thus, it would have been obvious to one of ordinary skill in the art to combine Annamalai with Gulliver’s to reduce data lost by maintaining replicas as different geographic regions so that “when disaster strike in the first region, the follower server can be used to recover the data from”, as suggested by Annamalai at [0031].
Gulliver and Annamalai, as combined, does not teach “wherein the ranking is based on a monetary cost of replication” as claimed. However, Briscoe teaches at [0011], [0079]-[0091] and Fig. 3 a method for making routing decisions in a network topology using path characterization, which suggests that “if the network is being run on a commercial basis, with charges being made for service provided, routing decisions may be taken in order to find the cheapest, fastest, and most reliable route through the network”. Briscoe also teaches “the path characterization information may be exploited to route information towards a receiver by the “best” possible route. The word “best” seems to imply that the choice is subjective, but the sense in which the route is seen as the best can be chosen by selecting a metric corresponding to any of a variety of categories. Depending on the category of metric used, “best” may thus correspond to “cheapest”, “least-congested”, “most direct”, or “least propagation delay” etc, or even a weighted combination of these”. Thus, it would have been obvious to combine Briscoe with Gulliver-Annamalai’s teaching in order to allow selection of the “best” possible route to replicate the data which satisfies the customer requirement, as suggested by Briscoe.

As per claim 2, Gulliver-Annamalai and Briscoe teach the system of claim 1 discussed above. Annamalai also teaches: wherein “the first zone is located remotely from the second zone, and wherein the first zone is located from the third zone” at [0016]-[0017].

As per claim 3, Gulliver-Annamalai and Briscoe teach the system of claim 1 discussed above. Annamalai also teaches:  wherein “the second zone is located remotely from the third zone” at [0016]-[0017].

As per claim 4, Gulliver-Annamalai and Briscoe teach the system of claim 1 discussed above. Gulliver also teaches: wherein “the ranking is based on determining the first value of the replication times is lower than another value of the replication times” at Col. 5 line 65 to Col. 6 line 15.

As per claim 5, Gulliver-Annamalai and Briscoe teach the system of claim 1 discussed above. Gulliver also teaches: wherein “the ranking is based, at least in part,  on determining the first value of the replication times is the same as another value of the replication times, and is further based, at least in part, on determining that employing a zone corresponding to the first value results in shorter tree topology than employing another zone corresponding to the other value of the replication times” at Col. 4 lines 50-65, Col. 5 line 65 to Col. 7 line 6 and Fig. 3A-B.

As per claim 6, Gulliver-Annamalai and Briscoe teach the system of claim 1 discussed above. Gulliver also teaches: wherein “the ranking is in response to a determining that a characteristic of the geographically diverse data storage system has transitioned a threshold value” at Col. 3 line 50 to Col. 6 line 15.

As per claim 7, Gulliver-Annamalai and Briscoe teach the system of claim 6 discussed above. Gulliver also teaches: wherein “the threshold value is a replication time value of the replication times” at Col. 5 lines 1-65.

As per claim 8, Gulliver-Annamalai and Briscoe teach the system of claim 6 discussed above. Gulliver also teaches: wherein “the threshold value is an amount of change in a replication time value of the replication times” at Col. 5 lines 1-65.

As per claim 9, Gulliver-Annamalai and Briscoe teach the system of claim 1 discussed above. Gulliver also teaches: wherein “the operations further comprise iteratively determining another replication operation of the other replication operations, and wherein the other replication operation is between a zone of the tree set and another zone of the geographically diverse data storage system based on another value of the replication times and adding the other zone to the tree set” Col. 3 line 50 to Col. 7 line 30 and Figs. 3A-B.

As per claim 10, Gulliver-Annamalai and Briscoe teach the system of claim 1 discussed above. Gulliver also teaches: wherein “the ranking of the replication operations excludes unavailable topology schemes” at Col. 3 line 50 to Col. 7 line 30 and Figs. 3A-B.

As per claim 11, Gulliver-Annamalai and Briscoe teach the system of claim 1 discussed above. Gulliver also teaches: wherein “the replicating the data according to the preferred replication topology results in generating a protection set via replication of data among zones comprised in the tree set” Col. 3 line 50 to Col. 7 line 30 and Figs. 3A-B.

As per claim 12, Gulliver-Annamalai and Briscoe teach the system of claim 9 discussed above. Gulliver also teaches: wherein “the iteratively determining another replication operation between a zone of the tree set and another zone results in a third replication operation that occurs in parallel with the second replication operation” Col. 3 line 50 to Col. 7 line 30 and Figs. 3A-B.

	Claims 13-20 recite similar limitations as in claims 1-12 and are therefore rejected by the same reasons.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 16, 2022